MacIntyre, . J.
The motion for new trial contains only the general grounds. The record discloses that the evidence for the State, if credible, was sufficient to support a verdict of guilty of carrying about his person a pistol to a place of public worship. Code, § 26-5102. The jury being the judges of the weight of the evidence, this court can not disturb the judgment refusing a new trial. Bice v. State, 109 Ga. 117 (34 S. E. 202); Minter v. State, 104 Ga. 743 (30 S. E. 989); Culberson v. State, 119 Ga. 805, 807 (47 S. E. 175); Cede, § 102-103.

Judgment affirmed.


Broyles, C. J., and Gardner, J., concur.

W. A. Dampier, for plaintiff in error.
Stanley A. Reese, solicitor, contra.